Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 2017/0187031) in view of Morita (US 2013/0316210).
Regarding claims 1, 6 and 7, Kurita discloses an electrode for nonaqueous electrolyte secondary batteries comprising: 
a collector (paragraph 89); and 
a positive electrode active material layer (paragraph 7) that is arranged on the collector (paragraph 89) and contains a positive electrode active material (such as nickel, cobalt and manganese, paragraph 7), 
wherein the positive electrode active material is configured to contain compound particles which have a layered structure composed of two or more transition metals (nickel, cobalt and manganese, as mentioned above), and which have an average particle diameter DSEM of 1 to 7 µm based on the observation with an electron microscope (see paragraph 7 which discloses a particle size overlapping the claimed range), 

a ratio of the 90% particle diameter D90 in the volume-based cumulative particle size distribution to the 10% particle diameter D10 in the volume-based cumulative particle size distribution (D90/D10) of 4 or less (see paragraph 7 which overlaps the claimed range), and 
the positive electrode active material layer has a void fraction of 10 to 45%. 
While Kurita does not explicitly disclose the claimed ranges, the ranges disclosed by Kurita significantly overlap the claimed ranges.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Furthermore, Kurita is completely silent to the porosity/void fraction/density of the claimed positive electrode active material.
Morita also discloses a battery (see abstract).
Morita discusses the well-known practice of modifying the porosity of an electrode to balance the, conduction, elasticity and mechanical strength of the electrode.  Too high of a porosity and/or density will result in reduced conduction and strength while too low porosity will result in low elasticity (paragraph 67). Kurita discloses all of the claim limitations as set forth above, but Kurita does not explicitly disclose the claimed porosity.  However, the porosity is not considered to confer patentability to the claims. As the conduction, elasticity and mechanical strength are variables that can be modified by adjusting the porosity/void fraction, the precise porosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 2017/0187031) in view of Morita (US 2013/0316210) and further in view of Shima (US 2006/0134521).
Regarding claims 3-5, Morita is silent regarding the preferable pore sizes in the positive electrode active material.
Shima also discloses a positive electrode active material (see abstract).
Shima discloses the well known features related to pore size and pore size distribution and their effects on the performance of the battery.  Shima teaches a preferable average pore diameter between 10nm and 50nm or smaller (which significantly overlaps the claimed range) and teaches that pore sizes above this tend to decrease contact area between the positive electrode active material and the electrolyte.  Shima also discloses that diameters below this inhibit diffusion of lithium ions (see paragraphs 58).  Shima goes on to disclose that peak diameter void is preferably between 0.5µm and 50µm.  If the peak diameter is above this, it may inhibit lithium ion diffusion and if the peak diameter is below this range, it may peak efficiency of the active material will be restricted (paragraph 65).
As such, the claimed average pore diameter, peak pore diameter and the ratio between the two are not considered to confer patentability to the claims. As the performance of the positive electrode active material is a variable that can be modified by adjusting the average and peak In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. On page 4 and 5, Applicant argues that the results obtained in the examples exhibits unexpected results.  The Office respectfully disagrees with this argument.  The particle sizes and the porosity (which in turn alters the density) are disclosed by modified Kurita as well as the claimed ranges of particles sizes.  As such, similar output characteristics are expected.
As best understood, it appears as though Applicant’s invention’s unexpected results are dependent upon the lack of secondary particles.  This feature is repeated throughout Applicants disclosure (see paragraphs 33 and 47 of the instant published application).  However, this feature is not represented in the claims in a way that distinguishes over the prior art (see MPEP §716.02(d)).  Clarification regarding content of secondary vs. primary particles that differs from the ranges disclosed by modified Kurita will assist in distinguishing the instant invention from the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725